DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/559,396 entitled "AUTOMATED ENTERPRISE TRANSACTION DATA AGGREGATION AND ACCOUNTING" with claims 1-15 and 18-22 pending.
Status of Claims
Claims 1,  19, 20, and 22 have been amended and are hereby entered.
Claims 16 and 17 were previously  cancelled.
Claims 1-15 and 18-22 are pending and have been examined.

Response to Amendment
The amendment filed July 26, 2022, has been entered. Claims 1-15 and 17-22 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed on April 26, 2022.

  Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 3, 2019 and August 24, 2021 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation- 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  
Claim 22 as the limitation reads:
“means for aggregating a plurality of financial transactions”
“means for accessing the aggregated plurality of financial transactions”
“means for creating metadata records”
“means for determining an accounting category”
“means for selecting an offer”
“means for displaying the offer”
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

It is required that Applicant sufficiently disclose both the hardware, e.g. general purpose computer, and associated algorithms for all specialized functions (see MPEP 2181(I]D)(B) and “Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112” PowerPoint slides 18-19, published 02/20/2019, available http://ptoweb.uspto.gov/patents/exTrain/112.html).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, which is described in at least:
Applicant’s disclosure:
 [0067]   a metadata module 202 may cleanse a string describing a financial transaction (e.g., an electronic record) by removing one or more alphanumeric and/or other symbols or characters, identified by the metadata module 202 as extraneous, nonsensical, or the like from the string, which may comprise a clustered description of a specific merchant or other party to a transaction. 
[0069] a metadata module 202 may match indexable strings based on patterns and allow lookup of matches…. use one or more Bloom filters to determine presence of a match in the dataset
[0070]  a Bloom filter may indicate to a metadata module 202 whether a string to be matched is present in the database to be searched
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-ATA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For example, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance- and-training-materials and http://ptoweb.uspto.gov/patents/exTrain/112.html including “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, and recite that the “system” comprises a computer and/or processor executing instructions to perform the recited method steps.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-15 and 18-22 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“aggregate a plurality of financial transactions…”
“access the aggregated plurality of financial transactions…”
“create metadata records for the plurality of financial transactions…”
 “determine an accounting category for each of the financial transactions…”
“monitor financial transactions and accounting categories…”
“predict a future event for the business entity based on the monitored financial transactions…”
“select an offer for a financial product of the financial institution…”
“determine a ruleset for categorizing financial transactions…”
“receive the offer for the financial product of the financial institution…”
These limitations clearly relate to managing transactions/interactions between a user and a financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to select/receive/display an offer for a financial product or determine an accounting category recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“hardware computer server”, “computer executable program code installed on a non-transitory computer readable storage medium of a hardware device”, “electronic display”, “hardware device of the user”, “network interface”, “display the offer”, “present a user interface”:
merely applying computer processing, storage, display, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Specification reads[0020] a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips…[0026] source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages…. [0028] These computer readable program instructions may be provided to a processor of a general purpose computer. [0020] “a module may be implemented as a hardware circuit…module may also be implemented in programmable hardware devices” [0021] “Modules may also be implemented in software” [0022] “Indeed, a module of program code may be a single instruction, or many instructions, and may even be distributed over several different code segments, among different programs, and across several memory devices”Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
“hardware computer server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
 Claim 3: 
“interface”, “hardware computer server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 4: 
  “hardware computer server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 5: (none found: does not include additional elements and merely narrows the abstract idea)
 Claim 6: 
  “hardware computer server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 7: 
“hardware computer server”,   “electronic display” : merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 8: 
“hardware computer server”  : merely applying computer processing, and networking  technologies  as a tool to perform an abstract idea
Claim 9: 
“hardware computer server” , “network interface”,  and “hardware computer device”  : merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“electronically submit”,   “Application Programming Interface (API)”: generally linking to software intercommunication technologies   as a means to perform an abstract idea  
 Claim 10: 
“operations of the computer executable program code”, “electronic display”, “hardware computer server”,  and “hardware device”  : merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 11: 
“third-party hardware server”, “hardware computer server”  : merely applying computer processing and networking technologies  as a tool to perform an abstract idea
Claim 12: 
“hardware computer server”: merely applying computer processing and networking technologies  as a tool to perform an abstract idea
“electronic credentials”: generally linking to credentialing technologies   as a means to perform an abstract idea  
 Claim 13: 
“third-party hardware server”: merely applying computer processing and networking technologies  as a tool to perform an abstract idea
“webpages”: generally linking to Internet technologies   as a means to perform an abstract idea  
Claim 14: 
“hardware computer server”: merely applying computer processing and networking technologies  as a tool to perform an abstract idea
 Claim 15: 
“hardware computer server”: merely applying computer processing and networking technologies  as a tool to perform an abstract idea
  Claim 18: 
“electronic display of the hardware device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 19: (none found: does not include additional elements and merely narrows the abstract idea)
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  .  For example, the Specification reads[0020] a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips…[0026] source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages…. [0028] These computer readable program instructions may be provided to a processor of a general purpose computer. [0020] “a module may be implemented as a hardware circuit…module may also be implemented in programmable hardware devices” [0021] “Modules may also be implemented in software” [0022] “Indeed, a module of program code may be a single instruction, or many instructions, and may even be distributed over several different code segments, among different programs, and across several memory devices”Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 20 recites: 
 “aggregating a plurality of financial transactions…”
“accessing the aggregated plurality of financial transactions…”
“creating metadata records for the plurality of financial transactions…”
 “determining an accounting category for each of the financial transactions…”
“monitoring financial transactions and accounting categories…”
“predicting a future event for the business entity based on the monitored financial transactions…”
“selecting an offer for a financial product of the financial institution…”
“determining a ruleset for categorizing financial transactions…”
“receiving the offer for the financial product of the financial institution…”
These limitations clearly relate to managing transactions/interactions between a user and a financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to selecting/displaying an offer for a financial product or determine an accounting category recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer program product”, “hardware computer server”,   “computer executable program code installed on a non-transitory computer readable storage medium of a hardware device”, “electronic display”, “hardware device”, “displaying the offer”, “presenting a user interface”:
merely applying computer processing, storage, display, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Specification reads[0020] a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips…[0026] source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages…. [0028] These computer readable program instructions may be provided to a processor of a general purpose computer. [0020] “a module may be implemented as a hardware circuit…module may also be implemented in programmable hardware devices” [0021] “Modules may also be implemented in software” [0022] “Indeed, a module of program code may be a single instruction, or many instructions, and may even be distributed over several different code segments, among different programs, and across several memory devices”Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 20 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 21 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: 
“computer program product”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Specification reads [0020] a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips…[0026] source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages…. [0028] These computer readable program instructions may be provided to a processor of a general purpose computer. [0020] “a module may be implemented as a hardware circuit…module may also be implemented in programmable hardware devices” [0021] “Modules may also be implemented in software” [0022] “Indeed, a module of program code may be a single instruction, or many instructions, and may even be distributed over several different code segments, among different programs, and across several memory devices” Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 21 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 22 recites: 
“aggregating a plurality of financial transactions…”
“accessing the aggregated plurality of financial transactions…”
“creating metadata records for the plurality of financial transactions…”
 “determining an accounting category for each of the financial transactions…”
“monitoring financial transactions and accounting categories…”
“predicting a future event for the business entity based on the monitored financial transactions…”
“selecting an offer for a financial product of the financial institution…”
“determining a ruleset for categorizing financial transactions…”
“receiving the offer for the financial product of the financial institution…”
These limitations clearly relate to managing transactions/interactions between a user and a financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to selecting/displaying an offer for a financial product or determine an accounting category recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
 “displaying the offer”, “presenting a user interface”:
merely applying display technology  as a  tool to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Specification reads[0020] a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips…[0026] source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages…. [0028] These computer readable program instructions may be provided to a processor of a general purpose computer. [0020] “a module may be implemented as a hardware circuit…module may also be implemented in programmable hardware devices” [0021] “Modules may also be implemented in software” [0022] “Indeed, a module of program code may be a single instruction, or many instructions, and may even be distributed over several different code segments, among different programs, and across several memory devices”Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 22 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. For example, the Specification reads [0020] a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips…[0026] source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages…. [0028] These computer readable program instructions may be provided to a processor of a general purpose computer. [0020] “a module may be implemented as a hardware circuit…module may also be implemented in programmable hardware devices” [0021] “Modules may also be implemented in software” [0022] “Indeed, a module of program code may be a single instruction, or many instructions, and may even be distributed over several different code segments, among different programs, and across several memory devices” Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1-15 and 18-22 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Flowers (“USING COGNITIVE COMPUTING TO PROVIDE TARGETED OFFERS FOR PREFERRED PRODUCTS TO A USER VIA A MOBILE DEVICE”, U.S. Publication Number: 2017/0323345 A1), in view of Dintenfass (“SYSTEM FOR MONITORING RESOURCE ACTIVITY AND ALERT GENERATION”, U.S. Publication Number: 2018/0041595 A1),in view of Seubert (“CONSISTENT SET OF INTERFACES DERIVED FROM A BUSINESS OBJECT MODEL”, U.S. Publication Number: 2008/0120129 A1),in view of Bautista (“STATISTICAL PRIORITIZATION AND DETECTION OF POTENTIAL FINANCIAL CRIME EVENTS”, U.S. Patent Number: US 8706587 B1)















Regarding Claim 1, 
Flowers teaches,
An apparatus comprising: a hardware computer server for a financial institution, the hardware computer server comprising a network interface and configured 
(Flowers [0055] such as servers, databases, database servers, web servers, etc. The present aspects include personalized banking engine 120 working in conjunction with any suitable number and/or type of back-end components to facilitate the appropriate functions of the aspects as described herein.
Flowers [0030]  communication network 116 may be implemented as a local area network (LAN), a metropolitan area network (MAN), a wide area network (WAN), or any suitable combination of local and/or external network connections.)
receive electronic credentials for one or more financial accounts of a …. entity; securely store the received electronic credentials;
(Flowers [0050] This registration process may ....include, for example, obtaining the user's affirmative consent or permission ... to track and/or receive the user's financial account data .... to provide authorization (e.g., online login credentials) to access the user's accounts held at one or more financial institutions 150, etc.
Flowers [0056] configured to access data from one or more additional data sources and/or store data to one or more storage devices.
Flowers  [0062] one or more financial institutions 150 may provide access to one or more users' financial account data via any suitable authentication technique, such as via a secure connection, password authentication, public and/or private key exchanges)
access and aggregate a plurality of financial transactions for one or more financial accounts of a … entity using the securely stored electronic credentials and without user intervention, the one or more financial accounts including at least one financial account held for the business entity by the financial institution and at least one financial account held for the …. entity from at least one third-party service provider;
(Flowers [0082] actively monitor user activity 
Flowers [0102]  constitute an account balance of one or more user accounts that is accessed, monitored, or otherwise tracked, which may be stored as part of financial data profiles... the user's financial data, including the account balances, may be updated in accordance with any suitable schedule (e.g., once per day, once every hour, once every 30 minutes, etc.). 
Flowers [0073] data aggregation module 129 may facilitate personalized banking engine 120 to aggregate received data and to organize this data into one or more financial profiles. 
Flowers [0024]  to automatically transfer funds between accounts to optimize accrued interest. To accomplish this, data may be collected by one or more back-end computing devices, which may include a user's financial transactions associated with various financial accounts and/or the balances of those accounts. 
Flowers [0050] This registration process may ....include, for example, obtaining the user's affirmative consent or permission ... to track and/or receive the user's financial account data including financial transactions and/or account balances associated with the user's financial accounts at one or more financial institutions 150, .... to provide authorization (e.g., online login credentials) to access the user's accounts held at one or more financial institutions 150, etc.
Flowers [0056]  data that is made available to personalized banking engine 120, such as third-party data providers)
 create metadata records for a plurality of financial transactions 
(Flowers [0053]  financial accounts held at one or more financial institutions 150 may be accessible ... one or more financial institutions 150 may provide online banking services that allow a user to access his accounts ...Examples of the financial data transmitted by one or more financial institutions 150 may include financial transaction data indicating previous credits and debits to a user's accounts)
 the metadata records comprising additional data describing the plurality of financial transactions,
(Flowers [0023] a predicted transaction amount that the user is statistically most likely to spend at that particular retailer.
Flowers [0034] the account's current balance, a calculated transaction amount that is predicted to be spent at retailer 160, a calculated overdraft amount, etc.
Flowers [0110]  a date associated with a regularly recurring deposit.
Flowers [0027] in accordance with the type of retail store; 
Examiner notes the Applicant's Specification reads [0007] A metadata record, in one embodiment, includes a transaction amount, a transaction date, a spending category, and/or an entity identifier for one of a plurality of financial transactions.  )
predict a future event for the … entity based on the monitored financial transactions,
(Flowers [0102] user accounts that is accessed, monitored, or otherwise tracked, which may be stored as part of financial data profiles
Flowers [0023]  cognitive computing and/or predictive modeling to perform various actions when a financial account.....to calculate a predicted transaction amount that the user is statistically most likely to spend at that particular retailer.  
Flowers [0051]  to predict account overdrafts and perform various actions  accordingly)
 and select an offer for a financial product of the financial institution based on the predicted event metadata records;
(Flowers [0149]  the shopping profile of the user (block 702) includes inputting, via the one or more processors, financial transaction data associated with the user into a machine learning program that is trained to generate the shopping profile for the user based upon the financial transaction data.
Flowers [0006]  determine which commercial communications are preferred offers for the customer based upon information within their shopping profile;
Flowers [0158] The cognitive computing predictive modeling application 127 may determine which products are relevant to the user based upon the user's financial transactions)
 and computer executable program code installed on a non-transitory computer readable storage medium of a hardware device of a user associated with the one or more financial accounts, the hardware device comprising an electronic display and a network interface, the executable program code comprising operations configured to: receive the offer for the financial product of the financial institution from the network interface of the hardware computer server using the network interface of the hardware device of the user, 
(Flowers [Claim 11] A computer system configured to present targeted offers to users via their mobile device
Flowers [0045] For example, one or more processors 104 may be configured to communicate with memory unit 114 to store data to and/or to read data from memory unit 114. In accordance with various embodiments, memory unit 114 may be a computer-readable non-transitory storage device, and may include any combination of volatile memory (e.g., a random access memory (RAM)) and/or non-volatile memory (e.g., battery-backed RAM, FLASH, etc.). ...In one embodiment, memory unit 114 may be configured to store instructions executable by one or more processors 104. These instructions may include machine-readable instructions that, when executed by one or more processors 104, cause one or more processors 104 to perform various acts.
Flowers [0029] Communication network 116 may be configured to facilitate communications between one or more client devices)
and display the offer for the financial product of the financial institution to the user on the electronic display of the hardware device of the user.
(Flowers [0035] personalized banking engine 120 may transmit notifications, messages, etc., to client device 102, which may in turn be displayed via client device 102.
Flowers [0046] receiving information from one or more financial institutions 150 and/or personalized banking engine 120, displaying notifications and/or other information using data received via one or more financial institutions 150 and/or personalized banking engine 120, etc.)
Flowers does not teach of a business entity; determine an accounting category for each of the financial transactions based on the metadata records; the accounting category comprising a class of financial transactions based on a shared characteristic of the financial transactions and comprising general accounting ledger codes for a business entity; the accounting categories duplicated according to different divisions within an organization according to a hierarchical organizational chart for the business entity; monitor financial transactions and accounting categories of the business entity; the accounting categories, and the created metadata records of the business entity; determine a ruleset for categorizing financial transactions based on the determined accounting categories and to determine an accounting category for subsequent financial transactions using the determined ruleset, the ruleset comprising instructions for mapping elements of the metadata records to the accounting categories; and present a user interface for allowing a user to customize mappings from dynamically selectable combinations of different elements of metadata records to dynamically selectable accounting categories;
Dintenfass teaches,
of a business entity; 
(Dintenfass [0015] A user of the system may be a person, but may also be a business or any other entity.)
determine an accounting category for each of the financial transactions based on the metadata records
(Dintenfass [0038] based on the user's self-selected customized preferences and/or based on rules of the financial institution system 400, particular types, categories or classes of user resource activity and related conditions
Dintenfass [0045]  define the alerts by transaction type, class of transaction, account, type of account or the like. )
the accounting category comprising a class of financial transactions based on a shared characteristic of the financial transactions 
(Dintenfass [0045] The user may define the alerts by transaction type, class of transaction, account, type of account or the like.)
monitor financial transactions and accounting categories of the business entity
(Dintenfass [0038] The resource activity monitoring and alert application 500 also maintains or accesses the user's .... particular types, categories or classes of user resource activity and related conditions for which an alert is to be sent to that user)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the targeted commercial communications teachings of Flowers to incorporate the resource activity monitoring and alert   teachings of Dintenfass to “monitor a user resource activity of a user and determine if a condition applies to the user resource activity; and, upon a determination that the condition applies to the monitored user resource activity, to transmit an alert to the user” (Dintenfass [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. resource activity monitoring and alert system) to a known concept (i.e. targeted commercial communications) ready for improvement to yield predictable result (i.e. “monitoring a user resource activity of a user related to that entity and determining if a condition applies to the user resource activity” Dintenfass [0004])
Dintenfass does not teach comprising general accounting ledger codes for at least one of a business entity and a user; the accounting categories duplicated according to different divisions within an organization according to a hierarchical organizational chart for the business entity; the accounting categories, and the created metadata records of the business entity; determine a ruleset for categorizing financial transactions based on the determined accounting categories and to determine an accounting category for subsequent financial transactions using the determined ruleset, the ruleset comprising instructions for mapping elements of the metadata records to the accounting categories; and present a user interface for allowing a user to customize mappings from dynamically selectable combinations of different elements of metadata records to dynamically selectable accounting categories;
Seubert teaches,
  comprising general accounting ledger codes for a business entity 
(Seubert [1373] The data type GDT BusinessObjectTypeCode may use the following code: 001 (i.e., purchase order), 6 (i.e., accounting document), 7 (i.e., accounting entry), .... 9 (i.e., accounts receivable payable ledger account discounting run), 10 (i.e., accounts receivable payable ledger account foreign currency remeasurement run), 11 (i.e., accounts receivable payable ledger account regrouping run), ...16 (i.e., bill of exchange payable), 17 (i.e., bill of exchange receivable), 18 (i.e., bill of exchange submission), 19 (i.e., cash ledger account foreign currency remeasurement run), 20 (i.e., cash payment),....28 (i.e., customer invoice)....54 (i.e., general ledger account distribution run)....266 (i.e., supplier) 
Seubert [3438] list agency ID is "310." If a user creates his code list during configuration, list agency ID is the ID of the code user (e.g., ID from DE 3055, if listed there))
Seubert [0641] The InvoiceRequest message (as defined) transfers invoices in the broader sense. This includes the specific invoice (request to settle a liability), the debit memo, and the credit memo.
Seubert [0750] an AccountDebitIndicator specifies whether an account has been debited during an account movement.
Seubert [1972] The DebitCreditCode is the coded representation of the credit or debit side of an account.)
the accounting categories duplicated according to different divisions within an organization according to a hierarchical organizational chart for the business entity 
(Seubert [13517] There may be multiple enterprise service infrastructure actions, such as, for example, Copy,
Seubert [13518] Copy creates a duplicate of an existing production segment. A precondition of Copy may be that the original production segment be available. The original production segment remains unchanged. A complete new object will be created which may differ from the original object by the ID.
Seubert [3461] An OrganisationalCentreHierarchyTypeCode is the coded representation of the nature of an organizational hierarchy.
Seubert  [9894] All elements may be part of the organizational hierarchy)
the accounting categories, and the created metadata records of the business entity,
(Seubert [1231] An assessment and distribution rule (AssessmentAndDistributionRule) is a rule for assessing or distributing costs and balances from income statement accounts and balance sheet accounts in Accounting. It can define which amounts are allocated
Seubert [7974] SystemAdministrativeData Administrative is data recorded by the system)
determine a ruleset for categorizing financial transactions based on the determined accounting categories and to determine an accounting category for subsequent financial transactions using the determined ruleset, the ruleset comprising instructions for mapping elements of the metadata records to the accounting categories; 
(Seubert [0055] Accounting Coding Block Distribution is ...A Coding Block is a set of accounting objects to which an enterprise resource change is assigned. The resource change is ultimately valued in Accounting.
Seubert [0186] A GDT AccountDeterminationHouseBankGroupCode is the coded representation of a group of house banks based on the viewpoint of a similar determination of accounts in accounting.  
Seubert  [1434] Business process variant types can be used to transfer information about an executed process step in messages to subsequent process components.
Seubert [1465] The GDT BusinessTransactionDocumentItemGroupID can be used to indicate the items of a business document that belong together to guarantee a identification of this item grouping in subsequent steps.
Seubert [0533]  mapping rules may be provided for mapping model representations
Seubert [0173] FIG. 5B depicts a simplified process for mapping a model representation to a runtime representation
    PNG
    media_image1.png
    582
    466
    media_image1.png
    Greyscale

Seubert [0526] mapping rules may be provided for mapping the model representation to the XGL representation 506. Different mapping rules may be provided for mapping a model representation to an XGL representation.
Seubert [0532]  XGL representation may be used to generate machine executable instructions)
and present a user interface for allowing a user to customize mappings from dynamically selectable combinations of different elements of metadata records to dynamically selectable accounting categories;
(Seubert [0519] GUI 336 may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. For example, GUI 336 is operable to display data involving business objects and interfaces
Seubert [0533]  design tools may automatically generate an abstract representation for the model representation using XGL and then use the XGL abstract representation to generate GUIs that are customized for specific runtime environments 
Seubert [8937] AccountingBusinessTransactionTypeCode, is a coded representation of the type of business transaction stated in the SubledgerAccount LineItem, and classifies the business transaction according to Accounting criteria
Seubert  [3915]  PricingSubtotalTypeCode is the coded representation of the type of a subtotal... according to a selectable calculation method. 
Seubert  [3916] A customer-specific code list is assigned to the Code. A customer can define the codes in the code list.
Seubert [0530] These mapping rules may be dependent on the type of runtime tool, characteristics of the target device to be used for displaying the GUI... mapping rules may be provided for transforming the abstract representation 506 to any number of target runtime representations directed to one or more target GUI runtime platforms.
Seubert [0533] generate an abstract representation for the model representation.. to generate GUIs that are customized for specific runtime environments and devices.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the targeted commercial communications teachings of Flowers to incorporate the unique identifier teachings of Seubert   “which reflects data that is used during a given business transaction.” (Seubert [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. the unique identifier) to a known concept (i.e. targeted commercial communications) ready for improvement to yield predictable result (i.e. “ID is a identifier for the referenced business document. UUID is a global identifier of the referenced business document.” Seubert [1524])

Regarding Claim 2, 
Flowers, Dintenfass, and Seubert teach the apparatus of Claim 1 as described earlier.
Flowers and Dintenfass do not teach wherein the hardware computer server is further configured to determine a ruleset for categorizing financial transactions based on the determined accounting categories and to determine an accounting category for subsequent financial transactions using the determined ruleset.
 Seubert teaches,
  wherein the hardware computer server is further configured to determine a ruleset for categorizing financial transactions based on the determined accounting categories and to determine an accounting category for subsequent financial transactions using the determined ruleset.
(Seubert [0066] Different pattern recognition engines, expert systems, rule-based engines and other approaches may also be used to extract data from invoices. 
Seubert [0148] FIG. 29 shows an exemplary process 2900 for developing a set of rules for a rules and constraints engine, according to one aspect of the system and method disclosed herein. In step 2901 the user starts a configuration "wizard" program for configuring the payment rules and constraints engine. In step 2902, the system requests a first data set from the user, or asks a first set of questions, and receives responses. Requested data may include identity of the bank account(s) from which payments are drawn; in some cases, the account(s) from which funds are transferred into the account(s) from which payments are drawn; the first-tier "preferred" vendors and from there, second-tier and even third-tier or below vendors; payments that should be made automatically, such as very small payments or payments to certain vendors; the minimum balance to be maintained in various bank accounts, for purposes of meeting payroll, for example; etc. In step 2903, the system stores the received data in data store 2403 and calculates dependencies. 
Seubert [2686] A GDT GeneralLedgerAccountID can be an identifier for a G/L account. A G/L account may be a structure for storing changes in value relating to assets, payables, stockholders' equity, revenues, or expenses of a company. A G/L account typically relates to one item in a chart of accounts. G/L accounts can be used essentially in the creation of financial statements. Examples of G/L accounts can be the following: Trade receivables or cumulated depreciation on buildings. An example of GDT GeneralLedgerAccountID code is: [2687] <GeneralLedgerAccountID>400000</GeneralLedgerAccountID>- ; 
Seubert [0138] Once the system learns the data format, the system is set up, and on future invoices it can then automatically transfer information and place it in the correct field in the local accounting software 2311, in this example Peach Tree.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the targeted commercial communications teachings of Flowers to incorporate the interfaces derived from a business object teachings of Seubert for “business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces.” (Seubert [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. interfaces from business objects) to a known concept (i.e. targeted commercial communications) ready for improvement to yield predictable result (i.e. “facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction” Seubert [Abstract])
Regarding Claim 3, 
Flowers, Dintenfass, and Seubert teach the apparatus of Claim 1 as described earlier.
Flowers does not teach wherein the hardware computer server is further configured to provide an interface for the user to override the determined accounting category for one of more of the financial transactions and to enforce the override for one or more subsequent financial transactions with metadata records that match at least a predefined portion of the metadata records for the one or more of the financial transactions with the overridden accounting category.
 Dintenfass teaches,
  wherein the hardware computer server is further configured to provide an interface for the user to override the determined accounting category for one of more of the financial transactions
(Dintenfass [0045]  In one embodiment the user may grant alert status to a third party using user device 120 via mobile banking application 221 or on-line banking application 356 (Block 801). ...The user may define the alerts by transaction type, class of transaction, account, type of account or the like.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the targeted commercial communications teachings of Flowers to incorporate the resource activity monitoring and alert teachings of Dintenfass to “monitor a user resource activity of a user and determine if a condition applies to the user resource activity; and, upon a determination that the condition applies to the monitored user resource activity, to transmit an alert to the user” (Dintenfass [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. resource activity monitoring and alert system) to a known concept (i.e. targeted commercial communications) ready for improvement to yield predictable result (i.e. “monitoring a user resource activity of a user related to that entity and determining if a condition applies to the user resource activity” Dintenfass [0004])
Dintenfass does not teach wherein the hardware computer server is further configured to provide an interface for the user to override the determined accounting category for one of more of the financial transactions and to enforce the override for one or more subsequent financial transactions with metadata records that match at least a predefined portion of the metadata records for the one or more of the financial transactions with the overridden accounting category.
Seubert teaches,
wherein the hardware computer server is further configured to provide an interface for the user to override the determined accounting category for one of more of the financial transactions and to enforce the override for one or more subsequent financial transactions with metadata records that match at least a predefined portion of the metadata records for the one or more of the financial transactions with the overridden accounting category.
(Seubert [15397] ProductCategoryQuotaArrangement overrides only the settings in AllMaterialsQuotaArrangement. Either ProductCategoryUUID or ProductUUID can be specified.
Seubert [15524] The GoodsReceiptsDurationRelevanceIndicator specifies whether the good receipt time overrides the good receipt time from the material master.
Seubert [15531] a Material may override the settings of the ProductCategory and/or the settings in AllMaterials. A ProductCategory may override the settings in AllMaterials, in some implementations.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the targeted commercial communications teachings of Flowers to incorporate the interfaces derived from a business object teachings of Seubert for “business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces.” (Seubert [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. interfaces from business objects) to a known concept (i.e. targeted commercial communications) ready for improvement to yield predictable result (i.e. “facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction” Seubert [Abstract])
Regarding Claim 4, 
Flowers, Dintenfass, and Seubert teach the apparatus of Claim 1 as described earlier.
Flowers does not teach wherein the hardware computer server is further configured to predict a future shortfall of funds for the business entity based on the plurality of financial transactions and the offer for the financial product comprises an offer for a bridge loan from the financial institution to the business entity.
Dintenfass  teaches,
wherein the hardware computer server is further configured to predict a future shortfall of funds for the business entity based on the plurality of financial transactions and the offer for the financial product comprises an offer for a bridge loan from the financial institution to the business entity.
(Dintenfass [0015] A user of the system may be a person, but may also be a business or any other entity.
Dintenfass [0040] In some embodiments, the logic rules may be based on predictive models of user resource activity rather than on actual user resource activity. For example, the system may predict the need for certain financial services or products based on known data about the user when compared to aggregated data from the financial institution system users. For example, the system may predict that a user might be in a potential overdraft situation when the balance in an account falls below a certain level and a regularly occurring future payment is coming due. In other examples the system may be able to predict that the user may require a short term loan based cash flow.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the targeted commercial communications teachings of Flowers to incorporate the resource activity monitoring and alert   teachings of Dintenfass to “monitor a user resource activity of a user and determine if a condition applies to the user resource activity; and, upon a determination that the condition applies to the monitored user resource activity, to transmit an alert to the user” (Dintenfass [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. resource activity monitoring and alert system) to a known concept (i.e. targeted commercial communications) ready for improvement to yield predictable result (i.e. “monitoring a user resource activity of a user related to that entity and determining if a condition applies to the user resource activity” Dintenfass [0004])
Regarding Claim 5, 
Flowers, Dintenfass, and Seubert  teach the apparatus of Claim 4 as described earlier.
Flowers teaches,
to be paid back by funds from one or more financial transactions from the plurality of financial transactions
(Flowers [0056] transfer some of an account surplus to another account with a better interest rate, the amount of such transfers, etc.
Flowers [0111] Aspects include personalized banking engine 120 then transferring funds from the user's account to another financial account that bears a higher interest rate for four days, after which time personalized banking engine 120 may transfer the funds back to the original account.)
Flowers does not teach wherein an amount of the bridge loan is selected to cover the predicted future shortfall; determined to be in an accounts payable accounting category.
Dintenfass teaches,
wherein an amount of the bridge loan is selected to cover the predicted future shortfall
(Dintenfass [0015] A user of the system may be a person, but may also be a business or any other entity.
Dintenfass [0040] In some embodiments, the logic rules may be based on predictive models of user resource activity rather than on actual user resource activity. For example, the system may predict the need for certain financial services or products based on known data about the user when compared to aggregated data from the financial institution system users. For example, the system may predict that a user might be in a potential overdraft situation when the balance in an account falls below a certain level and a regularly occurring future payment is coming due. In other examples the system may be able to predict that the user may require a short term loan based cash flow. 
Dintenfass [0038] In yet another exemplary embodiment the user resource activity may be a loan and the condition may be a late payment. In still another exemplary embodiment the user resource activity may be a loan and the condition may be the dropping the loan balance below a predetermined amount.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the targeted commercial communications teachings of Flowers to incorporate the resource activity monitoring and alert   teachings of Dintenfass to “monitor a user resource activity of a user and determine if a condition applies to the user resource activity; and, upon a determination that the condition applies to the monitored user resource activity, to transmit an alert to the user” (Dintenfass [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. resource activity monitoring and alert system) to a known concept (i.e. targeted commercial communications) ready for improvement to yield predictable result (i.e. “monitoring a user resource activity of a user related to that entity and determining if a condition applies to the user resource activity” Dintenfass [0004])
Dintenfass does not teach determined to be in an accounts payable accounting category.
Seubert teaches,
(Seubert [1138] A GDT AccountsPayableDueItemTypeCode is the coded representation of the type of due item of an accounts payable.
Seubert [1142] The data type GDT AccountsPayableDueItemTypeCode may use the following codes: Invoice accounts payable due item (i.e., An invoice accounts payable due item is a due item that results from an invoice))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the targeted commercial communications teachings of Flowers to incorporate the interfaces derived from a business object teachings of Seubert for “business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces.” (Seubert [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. interfaces from business objects) to a known concept (i.e. targeted commercial communications) ready for improvement to yield predictable result (i.e. “facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction” Seubert [Abstract])
Regarding Claim 6, 
Flowers, Dintenfass, and Seubert teach the apparatus of Claim 1 as described earlier.
Flowers does not teach wherein the hardware computer server is further configured to predict a future breach of a financial covenant of the business entity for one financial account of the one or more financial accounts of the business entity and the offer for the financial product comprises an offer for one or more of an amended financial covenant for the one financial account and a new financial account with a different financial covenant.
Dintenfass teaches,
wherein the hardware computer server is further configured to predict a future breach of a financial covenant of the business entity for one financial account of the one or more financial accounts of the business entity 
(Dintenfass [0015] A user of the system may be a person, but may also be a business or any other entity.
Dintenfass [0040] the system may predict that a user might be in a potential overdraft situation when the balance in an account falls below a certain level and a regularly occurring future payment is coming due.)
and the offer for the financial product comprises an offer for one or more of an amended financial covenant for the one financial account
(Dintenfass [0038] In yet another exemplary embodiment the user resource activity may be a loan and the condition may be a late payment. In still another exemplary embodiment the user resource activity may be a loan and the condition may be the dropping the loan balance below a predetermined amount.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the targeted commercial communications teachings of Flowers to incorporate the resource activity monitoring and alert   teachings of Dintenfass to “monitor a user resource activity of a user and determine if a condition applies to the user resource activity; and, upon a determination that the condition applies to the monitored user resource activity, to transmit an alert to the user” (Dintenfass [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. resource activity monitoring and alert system) to a known concept (i.e. targeted commercial communications) ready for improvement to yield predictable result (i.e. “monitoring a user resource activity of a user related to that entity and determining if a condition applies to the user resource activity” Dintenfass [0004])
Dintenfass does not teach a new financial account with a different financial covenant.
Seubert teaches
a new financial account with a different financial covenant.
(Seubert [2190] Used for creation (i.e., the related Social Insurance Contribution can start collecting to a new contribution account))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the targeted commercial communications teachings of Flowers to incorporate the interfaces derived from a business object teachings of Seubert for “business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces.” (Seubert [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. interfaces from business objects) to a known concept (i.e. targeted commercial communications) ready for improvement to yield predictable result (i.e. “facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction” Seubert [Abstract])
Regarding Claim 7, 
Flowers, Dintenfass, and Seubert teach the apparatus of Claim 1 as described earlier.
Flowers teaches,
wherein the hardware computer server is further configured to predict that an account of the one or more financial accounts will have a negative balance based on the plurality of financial transactions, and to one or more of: notify the user on the electronic display of the hardware device of the user; and transfer funds from a different account of the one or more financial accounts to the account predicted to have the negative balance.
(Flowers [0079] calculate the effect of such a potential transaction on the user's current checking account balance. In the event that a potential transaction of the calculated predicted spending amount would cause an overdraft, then personalized banking engine 120 may transmit a notification to client device 102 indicating that a potential overdraft may occur.
Flowers [0023] The present aspects relate to, inter alia, using cognitive computing and/or predictive modeling to perform various actions when a financial account overdraft is anticipated. ...This predicted transaction amount may then be compared to the user's current account balance to determine whether spending the predicted transaction amount would result in an overdraft. 
Flowers [0056] This additional data may facilitate the execution of one or more cognitive computing and/or predictive modeling algorithms via personalized banking engine 120 to calculate the statistical probability that an overdraft is about to occur, whether a particular user account has a surplus in funds, if and when to transfer some of an account surplus to another account with a better interest rate, the amount of such transfers, etc.
Flowers [0082] Additionally or alternatively, spending prediction module 131 may facilitate one or more processors 122 actively avoiding one or more potential negative financial outcomes for the user. For example, in the event that a potential credit card overdraft is detected, personalized banking engine 120 may communicate with one or more financial institutions 150 to request a funds transfer from one of the user's other financial accounts to cover the calculated predicted transaction amount.)
Regarding Claim 8, 
Flowers, Dintenfass, and Seubert teach the apparatus of Claim 1 as described earlier.
Flowers and Dintenfass do not teach wherein the hardware computer server is further configured to autopopulate one or more governmental tax forms for the business entity based on the plurality of financial transactions and the determined accounting categories.
Seubert teaches,
wherein the hardware computer server is further configured to autopopulate one or more governmental tax forms for the business entity based on the plurality of financial transactions and the determined accounting categories.
(Seubert [0009] A business object is a capsule with an internal hierarchical structure, behavior offered by its operations, and integrity constraints. Business objects are semantically disjointed, i.e., the same business information is represented once. The business object model contains all of the elements in the messages, user interfaces and engines for these business transactions. Each message represents a business document with structured information. The user interfaces represent the information that the users deal with, such as analytics, reporting, maintaining or controlling. The engines provide services concerning a specific topic, such as pricing or tax.
Seubert [0052] Tax Ledger Account is a record for a company based on the principle of double-entry bookkeeping that reflects the effects of business transactions on a restricted part of the valuated balance of payables and receivables from sales tax and excise duty with regard to the tax authorities. Serves as a structuring element for collecting and evaluating postings in the tax ledger in Accounting. Contains values that concern a company and where applicable various tax characteristics (such as ( tax authority) tax type, tax rate). 
Seubert [0063] Company Tax Arrangement is an agreement between a company and a tax authority regarding the declaration and payment of taxes.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the targeted commercial communications teachings of Flowers to incorporate the interfaces derived from a business object teachings of Seubert for “business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces.” (Seubert [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. interfaces from business objects) to a known concept (i.e. targeted commercial communications) ready for improvement to yield predictable result (i.e. “facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction” Seubert [Abstract])
Regarding Claim 9, 
Flowers, Dintenfass, and Seubert teach the apparatus of Claim 1 as described earlier.
Flowers teaches,
using an Application Programming Interface (API) of the governmental hardware computer device over the network interface of the hardware computer server in response to input from the user over the network interface of the hardware device of the user.
(Flowers [0030]  In the present aspect, communication network 116 may provide one or more client devices 102 with connectivity to network services, such as Internet services, for example, and/or support application programming interface (API) calls between one or more client devices 102, one or more financial institutions 150, and/or personalized banking engine 120.)
Flowers and Dintenfass do not teach wherein the hardware computer server is further configured to electronically submit the one or more governmental tax forms to a governmental hardware computer device
Seubert teaches,
wherein the hardware computer server is further configured to electronically submit the one or more governmental tax forms to a governmental hardware computer device 
(Seubert [0009] A business object is a capsule with an internal hierarchical structure, behavior offered by its operations, and integrity constraints. Business objects are semantically disjointed, i.e., the same business information is represented once. The business object model contains all of the elements in the messages, user interfaces and engines for these business transactions. Each message represents a business document with structured information. The user interfaces represent the information that the users deal with, such as analytics, reporting, maintaining or controlling. The engines provide services concerning a specific topic, such as pricing or tax.
Seubert [0052] Tax Ledger Account is a record for a company based on the principle of double-entry bookkeeping that reflects the effects of business transactions on a restricted part of the valuated balance of payables and receivables from sales tax and excise duty with regard to the tax authorities. Serves as a structuring element for collecting and evaluating postings in the tax ledger in Accounting. Contains values that concern a company and where applicable various tax characteristics (such as ( tax authority) tax type, tax rate). 
Seubert [0063] Company Tax Arrangement is an agreement between a company and a tax authority regarding the declaration and payment of taxes.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the targeted commercial communications teachings of Flowers to incorporate the interfaces derived from a business object teachings of Seubert for “business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces.” (Seubert [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. interfaces from business objects) to a known concept (i.e. targeted commercial communications) ready for improvement to yield predictable result (i.e. “facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction” Seubert [Abstract])
Regarding Claim 10, 
Flowers, Dintenfass, and Seubert teach the apparatus of Claim 1 as described earlier.
Flowers and Dintenfass do not teach wherein the operations of the computer executable program code are further configured to prompt the user on the electronic display of the hardware device for approval of a payment for an accounts payable financial transaction of the plurality of financial transactions in response to the hardware computer server determining an accounts payable accounting category for the accounts payable financial transaction and to automatically make the payment in response to input from the user approving the payment.
Seubert teaches,
wherein the operations of the computer executable program code are further configured to prompt the user on the electronic display of the hardware device for approval of a payment for an accounts payable financial transaction of the plurality of financial transactions in response to the hardware computer server determining an accounts payable accounting category for the accounts payable financial transaction and to automatically make the payment in response to input from the user approving the payment.
(Seubert [0079] Alternatively, if, in step 703, the user elects, or the system is configured to pay multiple invoices with one check (yes branch), the system prepares 708 a layout of the payment document. The payment document may optionally be presented to the user for approval 709.
Seubert [1138] A GDT AccountsPayableDueItemTypeCode is the coded representation of the type of due item of an accounts payable.
Seubert [1142] The data type GDT AccountsPayableDueItemTypeCode may use the following codes: Invoice accounts payable due item (i.e., An invoice accounts payable due item is a due item that results from an invoice)
Seubert  [0148] payments that should be made automatically, such as very small payments or payments to certain vendors;)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the targeted commercial communications teachings of Flowers to incorporate the interfaces derived from a business object teachings of Seubert for “business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces.” (Seubert [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. interfaces from business objects) to a known concept (i.e. targeted commercial communications) ready for improvement to yield predictable result (i.e. “facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction” Seubert [Abstract])
Regarding Claim 11, 
Flowers, Dintenfass, and Seubert teach the apparatus of Claim 1 as described earlier.
Flowers teaches,
by downloading item-level data for the same financial transaction from a third-party hardware server of a third-party that is party to the same financial transaction.
(Flowers [0030]  In the present aspect, communication network 116 may provide one or more client devices 102 with connectivity to network services, such as Internet services, for example, and/or support application programming interface (API) calls between one or more client devices 102, one or more financial institutions 150, and/or personalized banking engine 120.
Flowers [0188] some aspects include analyzing various sources of data to predict whether a user will likely spend money at a particular retailer, and how much. …additional processing and memory usage may be required to perform such transfers, as a client device may need to download additional data and process this data as part of the transfer process.)
Flowers and Dintenfass do not teach wherein the hardware computer server is further configured to determine different accounting categories for different items from the same financial transaction of the plurality of transactions
Seubert teaches wherein the hardware computer server is further configured to determine different accounting categories for different items from the same financial transaction of the plurality of transactions
(Seubert [1138] A GDT AccountsPayableDueItemTypeCode is the coded representation of the type of due item of an accounts payable.
Seubert [1142] The data type GDT AccountsPayableDueItemTypeCode may use the following codes: Invoice accounts payable due item (i.e., An invoice accounts payable due item is a due item that results from an invoice))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the targeted commercial communications teachings of Flowers to incorporate the interfaces derived from a business object teachings of Seubert for “business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces.” (Seubert [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. interfaces from business objects) to a known concept (i.e. targeted commercial communications) ready for improvement to yield predictable result (i.e. “facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction” Seubert [Abstract])
Regarding Claim 12, 
Flowers, Dintenfass, and Seubert teach the apparatus of Claim 11 as described earlier.
Flowers teaches,
wherein the hardware computer server is further configured to use electronic credentials for the business entity to login to an account of the business entity with the third-party to download the item-level data.
(Flowers [0050] to provide authorization (e.g., online login credentials) to access the user's accounts held at one or more financial institutions 150, etc.
Flowers  [0188] additional processing and memory usage may be required to perform such transfers, as a client device may need to download additional data and process this data as part of the transfer process.)
Regarding Claim 13, 
Flowers, Dintenfass, and Seubert teach the apparatus of Claim 12 as described earlier.
Flowers teaches,
wherein downloading the item-level data comprises parsing one or more webpages from the third-party hardware server of the third- party to locate one or more of an invoice, an order history, and an account statement comprising at least a portion of the item-level data.
(Flowers [0071] To provide another example, instructions stored in data aggregation module 129 may facilitate personalized banking engine 120 accessing one or more additional data sources (e.g., via database 170) to receive data from one or more third party data mining providers, to receive browsing history data 
Flowers [0090]  via data received from third party credit reports and/or data obtained via access to a user's credit card accounts. Input (b) may represent a history of retailers that each user may have visited over some period of time (e.g., within the last 30 days, 60 days, etc.), the amount of money that each user spent at each retailer, and/or what each user purchased,
Flowers [0102] tracked financial account balance 300 may represent a log of historical daily closing balances for a user's financial account, such as a checking account, for example.)
Regarding Claim 14, 
Flowers, Dintenfass, and Seubert teach the apparatus of Claim 1 as described earlier.
Flowers and Dintenfass  do not teach wherein the hardware computer server is further configured to deduplicate manually entered financial transactions of the plurality of transactions and electronically generated financial transactions of the plurality of transactions based on the created metadata records.
Seubert teaches,
wherein the hardware computer server is further configured to deduplicate manually entered financial transactions of the plurality of transactions and electronically generated financial transactions of the plurality of transactions based on the created metadata records.
(Seubert [0148] Dependencies, in this case, are circumstances in which conflicts may arise among rules set up in response to the data input by the user. The system may need additional clarification, to understand which rules should override which other rules, which rules should be amended, which rules should be added or deleted, etc. In step 2904, the system presents the dependencies and requests clarification and additional data to resolve issues. 
Seubert [0770] A ReconciliationIndicator specifies whether something relates to a reconciliation.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the targeted commercial communications teachings of Flowers to incorporate the interfaces derived from a business object teachings of Seubert for “business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces.” (Seubert [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. interfaces from business objects) to a known concept (i.e. targeted commercial communications) ready for improvement to yield predictable result (i.e. “facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction” Seubert [Abstract])
Regarding Claim 15, 
Flowers, Dintenfass, and Seubert teach the apparatus of Claim 1 as described earlier.
Flowers teaches,
wherein the hardware computer server is further configured to dynamically determine one or more of a risk analysis and a credit worthiness for the business entity based on the plurality of financial transactions and the determined accounting categories.
(Flowers [0182] In some embodiments, the financial profile includes net worth, net income, credit rating, credit score, or some combination thereof, for the customer. The customer's net worth may be the total assets the customer owns minus the total liabilities for which the customer is liable....The customer's credit rating may be an estimate of the ability of the customer to pay off all of his or her financial obligations, or meet new financial obligations. Similarly, the customer's credit score may be a number, calculated by analyzing a customer's financial profile, that is indicative of the customer's ability to pay off a loan, or a number indicative of his or her general credit worthiness. Both the credit rating and credit score may be used to determine the customer's overall financial risk to a lending institution, such as the vendor offering the asset for sale.)
Regarding Claim 18, 
Flowers, Dintenfass, and Seubert teach the apparatus of Claim 1 as described earlier.
Flowers and Dintenfass  do not teach wherein the determined accounting categories comprise one or more of a general ledger for the business entity and a financial statement for the business entity and the operations are further configured to display the one or more of the general ledger and the financial statement to the user on the electronic display of the hardware device of the user.
(Seubert [0033] Accounting Document is a representation of changes to values of general ledger and subledger accounts resulting from a business transaction and relating to a company and a set of books.
Seubert [2639] As these are local requirements and the identification of the acquisition and production costs is necessary for the local financial statements, this data can be managed in the same set of books and can be distinguished by the fixed asset valuation view.
Seubert [0518] and provide output to users of clients 304 through the display, namely the client portion of GUI or application interface 336.  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the targeted commercial communications teachings of Flowers to incorporate the interfaces derived from a business object teachings of Seubert for “business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces.” (Seubert [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. interfaces from business objects) to a known concept (i.e. targeted commercial communications) ready for improvement to yield predictable result (i.e. “facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction” Seubert [Abstract])
Regarding Claim 19, 
Flowers, Dintenfass, and Seubert teach the apparatus of Claim 1 as described earlier.
Flowers teaches,
wherein the offer for the financial product comprises one or more of a lower interest rate and a lower fee than existing terms for an external account of the one or more financial accounts of the business entity, the external account being held by a different financial institution.
(Flowers [0181] In some embodiments, the method may include determining the loan offer (block 1308) and may further comprise adjusting a loan length, a loan interest rate, or some combination thereof, for the loan offer based upon the customer's financial profile. Similarly, in some embodiments determining the loan details (e.g., the loan length, the loan interest rate) may include utilizing a predictive analytics or cognitive computing algorithm
Flowers [0056] to another account with a better interest rate
Flowers [0114]  the lower interest-bearing account.
Flowers [0195]  cost … considerations.
Flowers [0082]  personalized banking engine 120 may communicate with one or more financial institutions)
Claim 20 is rejected on the same basis as Claim 1.
Regarding Claim 21, 
Flowers, Dintenfass, and Seubert teach the computer program product of Claim 20 as described earlier.
Flowers teaches,
wherein the metadata records further comprise one or more of a classification of whether the one of the plurality of financial transactions is a recurring transaction, an account identifier, and a transaction type for the one of the plurality of financial transactions.
(Flowers [0105] financial transactions associated with the user's accounts, the frequency and/or amount of deposits to the user's financial account (e.g., regular recurring deposits from the user's paycheck or direct deposit), etc.
Flowers [0059] with suitable types of information to uniquely identify each particular user, so that each user may later be matched to his or her financial data profile stored in financial data profiles 180. For example, financial data profiles 180 may store a username that is used by one or more users in accordance with virtual personalized banker application 115, a first and last name of each user, etc. These financial data profiles are discussed in further detail below.)
Claim 22 is rejected on the same basis as Claim 1.

 
Response to Remarks
Applicant's arguments filed on July 26, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Interpretation - 35 USC § 112(f)
Applicant's amendments do not address the interpretation under 35 USC § 112. 
The interpretation under 35 USC § 112 remains.
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Even though the claimed solution involves ideas related to economy and commerce, Applicant respectfully asserts that the claimed solution is not "directed to" these ideas but is instead directed to the idea of dynamically determining enterprise-related accounting categories for commercial-level financial transactions for a business entity to assist in the categorization and automation of accounting for the financial transactions… without requiring the user to manually enter the credentials again, to confirm use of the credentials…   using the metadata for the financial transactions to create a ruleset for categorizing the financial transactions  "

Examiner responds:
Examiner maintains that “determining enterprise-related accounting categories for commercial-level financial transactions for a business entity to assist in the categorization and automation of accounting for the financial transactions”    covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Examiner maintains the proposed invention solves a business or financial issue not a technology problem.  For example, the independent claims read: “determine an accounting category…select an offer for a financial product…receive the offer for the financial product…display the offer for the financial product.” Nothing in the claimed invention improves any computer technology.
Not “requiring the user to manually enter the credentials again” is a chosen process decision, not a technological one.
Applicant’s invention equivocates to utilizing xBRL (eXtensible Business Reporting Language), a freely available and global framework for exchanging business and accounting information, to facilitate generating user-interface fields. xBRL enables developers to generate “Simple Forms”, “Complex and Multidimensional forms”, “Transaction reporting that can be aggregated and rolled up into aggregate performance reports” where “XBRL taxonomies are the metadata framework against which information can be reported.” See “xBRL: The Standard for Reporting” (xBRL website, August 2017) and “Getting Started for Developers: Introductory information aimed at professional IT developers and programmers that would like to utilise XBRL.” (xBRL website, August 2017)
The functioning of the computer itself is not improved.  The computer only performs transmitting of data over network, receiving/processing/storing data, and performing calculation (manipulating data based on model/algorithm).  Covered by MPEP 2106.5(d).
The Applicant states:
“claimed solution as amended dynamically determines accounting categories for enterprise or commercial transactions that are aggregated from various sources using previously-stored electronic credentials for the business entity. In this manner, instead of "exporting enterprise and/or commercial transactions from the financial institution and entering them into an enterprise resource planning (ERP) system, or requiring the ERP to aggregate enterprise and/or commercial transactions itself from the financial institution, the financial institution may provide the enterprise transaction module 104 to collect, store, manage, process, and/or interpret enterprise and/or commercial transactions or other business data for business entity users (e.g., account holders) of the financial institution." Application,   [0050]. Moreover, "an enterprise transaction module 104 may integrate with and/or otherwise provide data access to a third-party ERP or other third-party software, third-party service provider 108, or the like (e.g., the enterprise transaction module 104 may map one or more enterprise and/or commercial transactions to GL codes and/or other accounting categories and load the mapped transactions into an ERP by GL code, or the like)." "

Examiner responds:
Examiner maintains that “dynamically determines accounting categories for enterprise or commercial transactions that are aggregated from various sources using previously-stored electronic credentials for the business entity.…exporting enterprise and/or commercial transactions from the financial institution and entering them into an enterprise resource planning (ERP) system, or requiring the ERP to aggregate enterprise and/or commercial transactions itself from the financial institution… collect, store, manage, process, and/or interpret enterprise and/or commercial transactions or other business data for business entity users (e.g., account holders) of the financial institution…integrate with and/or otherwise provide data access to a third-party ERP or other third-party software, third-party service provider 108, or the like”  covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The gathering, sharing, and manipulation of  data amounts to Insignificant Extra-Solution Activity [MPEP 2106.05(g)], Mere Data Gathering [Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)], and Selecting A Particular Data Source or Type Of Data To Be Manipulated [Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)] 
The Applicant states:
“This is similar to the invention described in McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 120 USPQ2d 1091, which the court held to recite patent eligible subject matter. In McRO, the court held that claims directed to using computer-implemented rules for improving an existing technological process were not just merely directed to the use of a computer as a tool to perform an existing process. MPEP § 2106.05(a)II. Similarly, the claimed solution provides a solution that uses computer-generated rules for determining accounting categories for enterprise or commercial transactions that are aggregated from various sources using previously stored electronic credentials for the business entity that "previously could not be automated." "

Examiner responds:
Examiner notes that in McRO, as part of the court’s analysis, it found the specification described the claimed invention as improving computer animation through the use of specific rules to set morph rates (relating to facial expression as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). As explained in the specification, human artists did not use the claimed rules, and instead relied upon subjective determinations. The McRO court thus relied on the specification’s detailed explanation of how the claimed rules enabled the automation of specific physical animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in the computer animation that “improved [the] existing technological process,” unlike cases such as Alice where the computer was merely used as a tool to perform an existing process. Moreover, in McRO the invention performed an otherwise mental process (lip reading) in a way that no person would do (i.e., phoneme sequence, morph weight sets, morph weight sets). Allowable claims will act in a way a human mind cannot.
The Applicant’s invention performs in no way similar to the matters in McRo v Bandai.
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of no new/additional prior art. 
Examiner’s continued evaluation of the prior art led to the removal of a previously cited reference.
Applicant’s amendments are fully anticipated by the combination of Flowers, Dintenfass, and Bautista.
The Applicant states:
“[0034] The Office Action, however, fails to point to specific portions of Seubert that 
teaches these claim elements. Instead, the Office Action merely points to paragraphs in Seubert that teach various parameters or variables of an accounting system described in Seubert and the various definitions or values that the parameters or variables represent. …[0035] The Office Action, however, fails to make the connection between the cited portions of Seubert and the recited claim elements of "determining a ruleset for categorizing financial transactions based on the determined accounting categories and to determine an accounting category for subsequent financial transactions using the determined ruleset, the ruleset comprising instructions for mapping elements of the metadata records to the accounting categories  and presenting a user interface for allowing a user to customize mappings from dynamically selectable combinations of different elements of metadata records to dynamically selectable accounting categories." 
[0036] For instance, Seubert does not appear to teach or suggest determining a ruleset for categorizing financial transactions and using the ruleset to determine accounting categories for the financial transactions where the ruleset includes instructions for mapping metadata records to the accounting categories. In fact, Seubert fails to teach or suggest a ruleset as described in the claimed solution, e.g. a set of instructions for mapping elements of the metadata records to the accounting categories. Furthermore, Seubert does not teach or suggest a user interface that allows a user to customize the metadata to accounting category mappings in the ruleset. "

Examiner responds:
Examiner has added additional citations for further clarification of “determining a ruleset for categorizing financial transactions and using the ruleset to determine accounting categories for the financial transactions where the ruleset includes instructions for mapping metadata records to the accounting categories”:    
Seubert [0533]  mapping rules may be provided for mapping model representations
Seubert [0173] FIG. 5B depicts a simplified process for mapping a model representation to a runtime representation
    PNG
    media_image1.png
    582
    466
    media_image1.png
    Greyscale

Seubert [0526] mapping rules may be provided for mapping the model representation to the XGL representation 506. Different mapping rules may be provided for mapping a model representation to an XGL representation.
Seubert [0532]  XGL representation may be used to generate machine executable instructions 
(previously cited) Seubert [0055] Accounting Coding Block Distribution is ...A Coding Block is a set of accounting objects to which an enterprise resource change is assigned. The resource change is ultimately valued in Accounting.
(previously cited) Seubert [0186] A GDT AccountDeterminationHouseBankGroupCode is the coded representation of a group of house banks based on the viewpoint of a similar determination of accounts in accounting. 
Examiner has added additional citations for further clarification of “a user interface that allows a user to customize the metadata to accounting category mappings in the ruleset”:    
Seubert [0530] These mapping rules may be dependent on the type of runtime tool, characteristics of the target device to be used for displaying the GUI... mapping rules may be provided for transforming the abstract representation 506 to any number of target runtime representations directed to one or more target GUI runtime platforms.
Seubert [0533] generate an abstract representation for the model representation.. to generate GUIs that are customized for specific runtime environments and devices.
Therefore, the rejection under  35 USC § 103 remains.


Prior Art Cited But Not Applied


































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tang (“XBRL-BASED INTELLIGENT FINANCIAL CLOUD PLATFORM SYSTEM, CONSTRUCTION METHOD AND BUSINESS IMPLEMENTATION METHOD THEREOF”, U.S. Publication Number: 2010/0161379 A1) proposes   an XBRL-based intelligent financial cloud platform system, provides rich accounting services for users in an efficient and convenient manner. [0026] automatically generates accounting voucher data in an XBRL format and conforming to the accounting software data interface standard according to the XBRL GL taxonomy element labels mapped by the grain center accounting element library and the master data element library used for auditing.
“xBRL: The Standard for Reporting” (xBRL website, August 2017) and “Getting Started for Developers: Introductory information aimed at professional IT developers and programmers that would like to utilise XBRL.” (xBRL website, August 2017): xBRL (eXtensible Business Reporting Language), a freely available and global framework for exchanging business and accounting information, to facilitate generating user-interface fields. xBRL enables developers to generate “Simple Forms”, “Complex and Multidimensional forms”, “Transaction reporting that can be aggregated and rolled up into aggregate performance reports” where “XBRL taxonomies are the metadata framework against which information can be reported.”
Bene (“METHODS AND SYSTEMS FOR PREDICTING CONSUMER BEHAVIOR FROM TRANSACTION CARD PURCHASES”, U.S. Publication Number: 2010/0161379 A1) proposes recording consumer data in the database for each consumer of a global population of consumers including historical purchases made by each consumer using a transaction card, defining a life event by assigning spending variables to the life event, determining a sample group of consumers that are experiencing the life event based on the consumer data stored within the database with respect to the spending variables, generating a predictive model based on historical purchases made by consumers within the sample group, and applying the predictive model to predict each consumer within the global population that will experience the life event. The predictive model is applied using the computer system. A list of consumers predicted to experience the life event within a predetermined time period is output.
Bautista (“STATISTICAL PRIORITIZATION AND DETECTION OF POTENTIAL FINANCIAL CRIME EVENTS”, U.S. Patent Number: US 8706587 B1) for calculating financial crimes ratings for banking entities are provided. High risk transaction data for a plurality of similarly situated banking entities is collected. The banking entities may include banking centers, business customers, individual customers or other banking entities. Summary data is then calculated from the high risk transaction data. The summary data for a banking entity is then compared to summary data of the similarly situated banking entities to calculate the rating. Financial crimes ratings may be used to allocate investigation and enforcement resources.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/
 Supervisory Patent Examiner, Art Unit 3697